Citation Nr: 0925925	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory disability, 
to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION


The Veteran had active service from November 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  

This matter was previously before the Board in August 2008 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he developed chronic respiratory 
disability as a result of service, to include exposure to 
asbestos.  

A clinical diagnosis of asbestosis requires a history of 
exposure to asbestos and radiographic evidence of parenchymal 
lung disease.  A December 2001 report of reading of a 
September 1999 X-ray film, by Dr. A.J.S., reflects that there 
were no parenchymal abnormalities consistent with 
pneumoconiosis.  The evidence of record also includes a 
November 2008 VA examination report wherein the VA examiner 
opined that based on a normal pulmonary function test, a C-T 
scan that shows no evidence of asbestosis, and a negative 
chest x-ray for asbestosis, the Veteran does not have 
pulmonary asbestosis.  The radiologist's reports of the 
referenced chest X-ray and C-T scan are not included in the 
claims file.  

Further, although the November 2008 VA examiner noted that 
the pulmonary function test reflected normal spirometry with 
no evidence of obstruction or restriction, the impression was 
chronic obstructive pulmonary disease.  Additionally, a March 
2007 letter from Dr. A.J.S. reflects that the Veteran has 
bilateral pleural plaques.  The December 2001 report of 
reading of a September 1999 X-ray film also notes pleural 
abnormalities consistent with pneumoconiosis. 

Private correspondence, dated in March 2007, by Dr. A.J.S., 
reflects the opinion of Dr. A.J.S. that based on the 
Veteran's extensive amount of asbestos and asbestos dust 
exposure, the Veteran's claim of shortness of breath, and 
roentgengraphic findings, the Veteran suffers from an 
asbestos-related pleural disease caused by asbestos dusts.  
The correspondence does not note the Veteran's occupational 
history of more than twenty years of employment for a mining 
company in rendering this opinion as to the etiology of the 
Veteran's pleural abnormalities.  The Board also notes that 
the November 2008 VA examination report reflects that the 
Veteran had smoked for 10 years; however, a May 2007 
statement by the Veteran reflects that he is not a tobacco 
user and has "never been".  In addition, the VA examination 
report does not reflect that the examiner reviewed the 
December 2001 report of reading of the September 1999 X-ray 
film. 

A clinical opinion as to whether the veteran has any current 
chronic pulmonary disability, to include chronic obstructive 
pulmonary disease, and/or chronic disability manifested by 
pulmonary plaque, that is etiologically related to service, 
on any basis, would be useful in adjudication of this appeal.

Finally, in an email to his senator, the Veteran avers that 
he flew through an atomic cloud in Nevada in the 1960s.  
There is no other evidence of record in the claims file that 
the Veteran flew through an atomic cloud, or that his pleural 
plaque could be associated with such an incident.  The 
veteran should be afforded the opportunity to substantiate 
his claim in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide any objective evidence or 
information in his possession that 
corroborates his assertion that he flew 
through an atomic cloud during service, 
and that he has chronic pulmonary 
disability, to include as manifested by 
pleural plaque, that is associated with 
such an incident.

2.  Forward the Veteran's claims folder to 
an appropriate specialist for an opinion 
as to whether it is at least as likely as 
not that any current chronic lung 
disability, to include chronic obstructive 
pulmonary disease and/or chronic 
disability manifested by pleural plaque, 
is related to active service on any basis.  
A complete rationale should be provided 
for all opinions expressed.  If additional 
examination of the Veteran is deemed 
necessary in order to provide the 
requested opinion, such examination should 
be scheduled for the Veteran.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

